Filed 6/23/15 P. v. Miles CA5


                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068177
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. F12909239)
                   v.

ROBERT FITZGERALD MILES,                                                                 OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. John F. Vogt,
Judge.
         Gabriel C. Vivas, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman and
Raymond L. Brosterhous II, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before, Levy, Acting P.J., Detjen, J. and Franson, J.
       After denial of his motion to suppress evidence of a parole search, defendant
Robert Fitzgerald Miles was convicted by jury trial of possession of methamphetamine
(Health & Saf. Code, § 11377, subd. (a)). On appeal, he contends the trial court erred in
denying his motion to suppress because the parole search was not random, but arbitrary
and capricious. We disagree and affirm.
                                    BACKGROUND
       On November 10, 2012, at about 8:30 p.m., Officer Logue was on duty with his
partner, Officer Kraft. They were doing a parole compliance check at the Parkland Hotel
in Fresno. The hotel was commonly used to house parolees and it was in a high crime
area. In preparation for the compliance check, the officers checked the parole database
for parolees living at the Parkland Hotel. Multiple parolees came up and the officers
randomly picked defendant. Then they checked another system and confirmed that he
was on active parole. They also learned that he was being monitored by a GPS ankle
monitor. The officers went to the hotel and contacted the clerk. They verified that
defendant was leasing a particular room.
       Officer Logue testified that he did not have defendant under surveillance before
the search, nor was he aware that defendant had broken any rules. He did not conduct
parole searches of defendant on a daily basis. In fact, he did not recall ever contacting
defendant before. This was a random parole search.
       Officer Kraft had conducted other parole searches at the hotel and had found
parolees committing crimes. He believed approximately 75 parolees lived at the hotel at
the time the officers searched defendant. Officer Kraft had never contacted defendant
before. There was nothing in particular about defendant’s name that caused the officers
to investigate him further. They did not focus on defendant for any particular reason.
When they approached his room, they saw him in the presence of two other people. They
did not see him engaging in criminal activity. The officers were simply conducting a
parole compliance check.

                                             2.
       After hearing this evidence, the trial court determined that, according to case law,
a random parole compliance check is not arbitrary, capricious, or harassing. Moreover,
defendant’s GPS monitoring even further reduced his expectations of privacy. The court
denied the motion to suppress.
                                      DISCUSSION
       “The standard of appellate review of a trial court’s ruling on a motion to suppress
is well established. We defer to the trial court’s factual findings, express or implied,
where supported by substantial evidence. In determining whether, on the facts so found,
the search or seizure was reasonable under the Fourth Amendment, we exercise our
independent judgment.” (People v. Glaser (1995) 11 Cal. 4th 354, 362.)
       Penal Code section 3067, subdivision (b)(3) provides that parolees must be
advised they are “subject to search or seizure by a probation or parole officer or other
peace officer at any time of the day or night, with or without a search warrant or with or
without cause.” In Samson v. California (2006) 547 U.S. 843 (Samson), the Supreme
Court held that “the Fourth Amendment does not prohibit a police officer from
conducting a suspicionless search of a parolee.” (Id. at p. 857.) The court reasoned that a
parolee remains in the custody of correctional authorities during the remainder of the
parolee’s prison term and must comply with the terms and conditions of parole. (Id. at
p. 850.) The California parole search condition pursuant to Penal Code section 3067
required the parolee to submit to a search by a parole officer or police officer at any time
without suspicion. (Samson, supra, at p. 852.) Under the circumstances, the parolee did
not have an expectation of privacy that society would recognize as legitimate. (Ibid.)
       The Samson court found, by contrast, that the State’s interests in supervising
parolees and reducing recidivism were substantial. Statistics showed that parolees were
likely to commit future crimes, and most parolees required intense supervision to combat
recidivism and promote positive citizenship. (Samson, supra, 547 U.S. at pp. 853-854.)



                                             3.
Imposing a reasonable suspicion requirement on parole searches would give parolees
greater opportunity to anticipate searches and conceal their criminal activity. (Id. at
pp. 854-855.)
       Citing People v. Reyes (1998) 19 Cal. 4th 743 (Reyes), the Samson court noted:
“The concern that California’s suspicionless search system gives officers unbridled
discretion to conduct searches, thereby inflicting dignitary harms that arouse strong
resentment in parolees and undermine their ability to reintegrate into productive society,
is belied by California’s prohibition on ‘arbitrary, capricious or harassing’ searches.”
(Samson, supra, 547 U.S. at p. 856.)1
       In Reyes, supra, 19 Cal. 4th 743, the court explained that the purpose of a parole
search is to deter crime and protect the public, “and the effectiveness of the deterrent is
enhanced by the potential for random searches.” (Id. at p. 753.) But the court recognized
that a parole search may be arbitrary, capricious, or harassing if it is made too often or at
an unreasonable hour, if unreasonably prolonged, or if made under other circumstances
amounting to arbitrary or oppressive conduct by searching officers. (Id. at pp. 753-754.)
For example, a search is arbitrary when its motivation is unrelated to rehabilitative,
reformative, or legitimate law enforcement purposes, or when the search is motivated by
personal animosity toward the parolee. (Id. at p. 754.)
       Here, the record establishes that the search of defendant was a random parole
search. Both officers testified that defendant’s name was randomly chosen from the
75 or so parolees living at the hotel by using a parolee database. Officers conducted
parole compliance searches at the hotel, but neither officer in this case had conducted a
search of defendant in the past. They did not suspect him of committing a crime when
they decided to search him. They were simply checking for parole compliance.

1       The court also noted that Penal Code section 3067, subdivision (d) provides: “It is
not the intent of the Legislature to authorize law enforcement officers to conduct searches
for the sole purpose of harassment.” (Samson, supra, 547 U.S. at p. 856.)


                                              4.
       Furthermore, although defendant argues that the trial court should not have
accepted the officers’ portrayal of the search as random, there is nothing in the record to
suggest that the search was motivated by personal animosity, an intent to harass, or any
other improper purpose. There is likewise no evidence in the record that the search was
performed at an unreasonable hour, was unreasonably prolonged, or was otherwise
arbitrary or oppressive. We accept the trial court’s determination that the search was
random because the finding was supported by substantial evidence. (People v. Glaser,
supra, 11 Cal.4th at p. 362.)
       Accordingly, we conclude the search was reasonable. The trial court did not err in
denying the suppression motion.
                                     DISPOSITION
       The judgment is affirmed.




                                             5.